Per Curiam.
This suit was brought to recover the sum of $500 for labor performed and materials supplied between the 21st of May and the 1st day of November, 1929; which last mentioned date is the day upon which the last work was performed. The land is a lot located on the northerly side of Wilkinson avenue in Jersey City, New Jersey.
The ease was tried by the court without a jury resulting in a judgment for the plaintiff and against the builder and owner for the sum of $500 generally; but, as against the mortgage of Ida Pecker the sum of $260 of such amount *436is prior and paramount to the mortgage of Ida Pecker. The defendant appeals and files three grounds of appeal. The testimony sent up with the appeal is quite voluminous. The view that we take of the case renders it quite unnecessary to make any extended discussion. After hearing the argument presented on the appeal, a reading of the briefs and a consideration of the testimony we are satisfied with the conclusion reached by the trial court. The controverted questions involved are largely questions of fact. The judgment rendered is supported by evidence. The judgment of the Eirst District Court of Jersey City is therefore affirmed.